OPINION — AG — ** LEGAL PROCEEDINGS — SHERIFF — LOCATION OF RESPONDENT ** OPINION DEALING WITH 12 Ohio St. 1606 [12-1606] . . . "A PROCEEDING UNDER THIS ACT SHALL BE COMMENCED BY A PETITIONER BY FILING A VERIFIED PETITION IN THE COURT IN THE COUNTY OF THE STATE WHEREIN HE RESIDES OR IS DOMICILED, SHOWING THE NAME . . ." AND IN 12 Ohio St. 1602 [12-1602] . . . "SUPPOSE SUCH A DEPENDENT IS A MINOR CHILD OF SAY, FOUR YEARS OLD. WOULD THE CAPTION AND STYLE OF THE CASE BE JOHN DOE, VS. JOHN DOE, SR." . . . YOU ASK WHAT STEPS THE SHERIFF WOULD HAVE TO TAKE IN ORDER TO DETERMINE WHETHER THE RESPONDENT COULD OR COULD NOT BE FOUND IN THE STATE OF OKLAHOMA. THE ACT DOES NOT UNDERTAKE TO DETERMINE THE ANSWER IN SUCH A QUESTION. SUCH A DUTY MAY NOT FALL UPON THE SHERIFF. IN MANY INSTANCES, THE LOCATION OF THE RESPONDENT IS NOT DEFINITELY KNOWN TO THE WIFE OR OTHER PERSON SEEKING REDRESS THROUGH THE TERMS OF THIS ACT. (LEGAL PROCEEDINGS, SUMMONS, CIVIL ACTION) CITE: 12 Ohio St. 1602 [12-1602], 12 Ohio St. 1606 [12-1606], 12 Ohio St. 1607 [12-1607] [12-1607] (SAM H. LATTIMORE)